Citation Nr: 0640067	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-24 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

This matter was previously before the Board in August 2005, 
and was then remanded for further development.


FINDINGS OF FACT

1.  The record reflects that the veteran was not engaged in 
combat.

2.  The record lacks credible evidence that the veteran's 
claimed in-service stressor occurred.

3.  There is not adequate medical evidence of a link between 
any current symptoms in the veteran and any in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of 
October 2002, July 2003, and December 2005 letters from the 
AOJ to the veteran, which together informed him of what 
evidence was required to substantiate his claim and of his 
and the VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit any relevant evidence and/or 
information in his possession to the AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice was 
provided to the veteran in an April 2006 letter.

After VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, a letter from the veteran's private 
treating counselor, the veteran's testimony at his hearing 
before a DRO, the veteran's testimony at his hearing before 
the Board, a VA psychiatric examination, and written 
statements from the veteran and his representative.

The Board notes that despite efforts, most of the veteran's 
service personnel records could not be obtained from the 
National Personnel Records Center because they were 
apparently destroyed in the 1973 fire at that facility.  The 
RO, in a December 2005 letter, informed the veteran of 
additional types of evidence that could be submitted to 
substantiate his claim in place of the missing records.  As 
additional efforts to retrieve the veteran's personnel file 
would prove futile, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Service Connection

The veteran argues that he is entitled to service connection 
for PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

For the purposes of establishing service connection, a 
stressor is a traumatic event 
(1) to which the veteran was exposed during active service 
and in which the veteran "experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others"; and (2) which 
produced in the veteran a response involving intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  It is the 
distressing event, rather than the mere presence in a 
"combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b).  If the veteran did not 
serve in combat, alleged stressors must be corroborated by 
service records or other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's service records do not demonstrate, and the 
veteran has not argued, that he ever engaged in combat.  
Rather, the veteran claims that he suffers PTSD as the result 
of threats and physical abuse he experienced in service.

In an August 2002 statement, the veteran indicated the 
following: that during his service, he was pulled from 
exercises because he was too slow, taken to a room and 
verbally abused; that officers threatened his life; that he 
repeatedly visited the doctor in order to stay away from the 
officers who threatened him; and that now, due to these 
incidents, he is depressed and suffers fears and nightmares.

In an October 2002 statement, the veteran claimed that he was 
being treated for bad nightmares due to beatings he took 
"while in the Army in Germany".  According to the veteran, 
he was afraid that his grandsons would go into the military, 
and that the men who threatened him in service would hurt his 
family. 

The veteran has submitted a letter from his treating 
psychotherapist, dated in August 2002, diagnosing the veteran 
with PTSD and relating such PTSD to his period of service.  
According the psychotherapist: the veteran was verbally 
abused in service, and was told that if he reported such 
abuse, he and his family would be harmed; the veteran began 
to complain frequently in order to go to sick call to be safe 
from the individuals who threatened him; recently, mental and 
physical stresses, including nightmares, returned to the 
veteran due to his realization that his teenage grandchildren 
may enter the military and suffer the way he did; and the 
veteran suffered continuing depression because of the in-
service incidents.  The psychotherapist also stated that the 
veteran was sent to a Red Cross hospital in Germany prior to 
his discharge, and that his "illness was labeled by the Red 
Cross as 'service connected,' and he has the paper work from 
the Red Cross Hospital visit stating such as proof."

In May 2006, the veteran was afforded a VA psychiatric 
examination.  Prior to examining the veteran, the VA examiner 
reviewed the claims folder, including the August 2002 
assessment by the veteran's psychotherapist.  After examining 
the veteran, the VA examiner noted that the veteran was 
unable to answer questions specifically about the incidents 
reported in the August 2002 letter.  The examiner furthermore 
opined that it was not possible to obtain any additional 
information from the veteran or the claims folder about the 
incidents described in the August 2002 letter, and that it 
was not possible to rule in or rule out whether or not the 
veteran suffered from PTSD or any other mental disorder due 
to his severe cognitive impairments.  The examiner diagnosed 
the veteran as having cognitive disorder, not otherwise 
specified.  The examiner also noted that there was no 
documented history of mental health treatment from 1945 to 
2004, and that the veteran had been diagnosed with anxiety 
reaction in 1959, but that the examiner was unable to relate 
this diagnosis to events during military service without 
resorting to mere speculation.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's claim.

First, the record lacks credible evidence that the claimed 
in-service stressor occurred.  The veteran's available 
service records, including his service medical records, do 
not indicate that he was ever physically abused or 
threatened.

The only evidence that the veteran's in-service stressors 
occurred is his own statements, including his statements as 
summarized by his psychotherapist in her August 2002 letter.  
In his October 2002 written statement, the veteran claimed 
that he took beatings while in the Army in Germany, and the 
August 2002 psychotherapist's letter noted that the veteran 
was taken to a Red Cross hospital in Germany during service.  
However, the veteran's service records do not indicate that 
the veteran ever served outside the U.S.  Furthermore, in his 
testimony before the Board in April 2005, the veteran 
confirmed that, to his knowledge, he had never served outside 
the U.S.  In light of such inconsistencies in the veteran's 
account of his in-service stressors, the Board determines 
that such account lacks credibility.

The veteran supports his argument regarding his stressors by 
claiming that he visited sick call often to avoid his 
tormentors, and that many such visits were documented in his 
service medical records.  Service medical records indicate 
that the veteran did report several times to sick call while 
in service, including for complaints of headaches and 
shortness of breath.  However, these records do not reflect 
that the veteran was going to sick call without actual 
physical problems, or that his complaints were not 
legitimate.  In May 1945, shortly after his separation from 
service, the veteran was admitted to a hospital for headaches 
and shortness of breath on exertion, which indicates that the 
veteran's in service complaints were not merely pretextual.  
Also, in his trips to sick call, no evidence of physical 
abuse or complaints related to any physical abuse was ever 
noted.  In short, the available service medical records do 
not provide adequate evidence that the veteran visited sick 
call to escape abuse.

Second, the Board does not find adequate medical evidence of 
a link between any current symptoms and any in-service 
stressor.  The Board notes the August 2002 letter from the 
veteran's psychotherapist diagnosing the veteran with PTSD, 
and relating such PTSD to the veteran's period of service.  
However, VA adjudicators are not required to accept medical 
opinions based on uncorroborated accounts of stressors.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The August 2002 
opinion of the veteran's psychotherapist is based entirely on 
the veteran's uncorroborated account of his stressors.  
Moreover, the veteran's psychotherapist supports her 
diagnosis with assertions that the veteran was sent to a Red 
Cross hospital in Germany while in service, that the 
veteran's illness was labeled by the Red Cross as "service 
connected," and that the veteran had paper work from the 
visit as proof.  As the record does not indicate that any 
such hospital visit occurred, or that the veteran was outside 
the U.S. while in service, the veteran's psychotherapist 
appears to have based her diagnosis on incorrect facts.  
Therefore, the Board finds that her opinion lacks probative 
value.

Finally, the Board notes the absence of many of the veteran's 
service personnel records.  However, the veteran does not now 
dispute that he ever served outside the U.S., does not claim 
that he ever reported incidences of abuse while in service, 
and does not claim that he participated in combat.  In short, 
there does not appear to be any disputed matter in this case 
that would be resolved by the presence of the veteran's 
service personnel records.

Accordingly, the Board determines that service connection is 
not warranted in this case.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


